               Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 1 of 8

   Karma M. Giulianelli (SBN 184175)                             Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                             paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                              FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                                  LLP
 3 Denver, Colorado 80202                                        Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                     San Francisco, CA 94111
 4                                                               Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                            Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                   cvarney@cravath.com
 6 850 Third Avenue                                              CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                            825 Eighth Avenue
 7 Tel.: (212) 687-1980                                          New York, New York 10019
                                                                 Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                     Counsel for Plaintiff Epic Games, Inc. in Epic
                                                                 Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                             David N. Sonnenreich (pro hac vice)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                               dsonnenreich@agutah.gov
   1301 Second Ave., Suite 2000                                  OFFICE OF THE UTAH ATTORNEY
12 Seattle, WA 98101                                             GENERAL
   Telephone: (206) 623-7292                                     160 E 300 S, 5th Floor
13                                                               PO Box 140872
   Eamon P. Kelly (pro hac vice)                                 Salt Lake City, UT 84114-0872
14 ekelly@sperling-law.com                                       Telephone: 801-366-0260
15 SPERLING & SLATER P.C.
   55 W. Monroe, Suite 3200                                      Counsel for Utah
16 Chicago, IL 60603
   Telephone: 312-641-3200                                       Brian C. Rocca (SBN 221576)
17                                                               brian.rocca@morganlewis.com
   Co-Lead Counsel for the Proposed Class in In re               MORGAN, LEWIS & BOCKIUS LLP
18 Google Play Developer Antitrust Litigation and                One Market, Spear Street Tower
   Attorneys for Pure Sweat Basketball, Inc.                     San Francisco, CA 94105-1596
19                                                               Telephone: (415) 442-1000
   Bonny E. Sweeney (SBN 176174)
20 bsweeney@hausfeld.com                                         Daniel M. Petrocelli, Bar No. 97802
   HAUSFELD LLP                                                  dpetrocelli@omm.com
21                                                               O’MELVENY & MYERS LLP
   600 Montgomery Street, Suite 3200
22 San Francisco, CA 94104                                       1999 Avenue of the Stars, 7th Fl.
   Telephone: (415) 633-1908                                     Los Angeles, CA 90067-6035
23                                                               Telephone: (310) 553-6700
   Co-Lead Counsel for the Proposed Class in In re
24 Google Play Developer Antitrust Litigation and                Counsel for Defendants Google LLC et al.
   Attorneys for Peekya App Services, Inc.
25

26 [Additional counsel appear on signature page]

27

28



                   JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
              Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 2 of 8


 1                                 UNITED STATES DISTRICT COURT

 2                             NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                     Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                                JOINT REQUEST TO CONDUCT CASE
 8                                                            MANAGEMENT CONFERENCE
     Epic Games Inc. v. Google LLC et al., Case               REMOTELY
 9   No. 3:20-cv-05671-JD
                                                              Date: September 9, 2021
10   In re Google Play Consumer Antitrust                     Time: 10:00 a.m.
     Litigation, Case No. 3:20-cv-05761-JD                    Courtroom: 11, 19th Floor
11                                                            Judge: Hon. James Donato
12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13
     State of Utah et al. v. Google LLC et al., Case
14   No. 3:21-cv-05227-JD
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          1
                 JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
               Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 3 of 8




 1          The parties in the above-captioned matters (the “Parties”) respectfully request that the

 2   upcoming September 9, 2021 Case Management Conference in this MDL case be conducted

 3   remotely for the reasons stated below. While the general Scheduling Notes available online state

 4   that, effective July 12, 2021, all Parties are to assume that all proceedings will be held in person,

 5   the Parties are cognizant that the Court previously indicated that the monthly conferences for this

 6   MDL case would likely continue to be held remotely even after other matters return to being held

 7   in person. (Tr. (12/3/2020) 7:9-8:9.) In light of the current environment and the rise in COVID

 8   cases, combined with the travel required for counsel for many of the Parties to attend in person,

 9   as well as to allow the Parties and non-participating counsel to view the proceedings, the Parties

10   respectfully request that the upcoming September 9, 2021 Case Management Conference be held

11   remotely by Zoom webinar.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
                   JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 4 of 8




     Dated: September 3, 2021                         CRAVATH, SWAINE & MOORE LLP
 1                                                      Christine Varney (pro hac vice)
 2                                                      Katherine B. Forrest (pro hac vice)
                                                        Darin P. McAtee (pro hac vice)
 3                                                      Gary A. Bornstein (pro hac vice)
                                                        Timothy G. Cameron (pro hac vice)
 4                                                      Yonatan Even (pro hac vice)
                                                        Lauren A. Moskowitz (pro hac vice)
 5
                                                        Omid H. Nasab (pro hac vice)
 6                                                      Justin C. Clarke (pro hac vice)
                                                        M. Brent Byars (pro hac vice)
 7
                                                      FAEGRE DRINKER BIDDLE & REATH LLP
 8                                                      Paul J. Riehle (SBN 115199)
 9                                                    Respectfully submitted,
10
                                                      By:       /s/ Yonatan Even
11                                                              Yonatan Even

12                                                              Counsel for Plaintiff Epic Games, Inc.
13

14
     Dated: September 3, 2021                         BARTLIT BECK LLP
15                                                      Karma M. Giulianelli

16                                                    KAPLAN FOX & KILSHEIMER LLP
                                                        Hae Sung Nam
17

18
                                                                Respectfully submitted,
19
                                                      By:       /s/ Karma M. Giulianelli
20                                                              Karma M. Giulianelli
21
                                                                Co-Lead Counsel for the Proposed Class in
22                                                              In re Google Play Consumer Antitrust
                                                                Litigation
23

24

25

26

27

28
                                                            3
                 JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 5 of 8




     Dated: September 3, 2021                         PRITZKER LEVINE LLP
 1                                                      Elizabeth C. Pritzker
 2
                                                      Respectfully submitted,
 3
                                                      By:       /s/ Elizabeth C. Pritzker
 4                                                              Elizabeth C. Pritzker
 5
                                                                Liaison Counsel for the Proposed Class in
 6                                                              In re Google Play Consumer Antitrust
                                                                Litigation
 7
     Dated: September 3, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                                      Steve W. Berman
                                                        Robert F. Lopez
 9
                                                        Benjamin J. Siegel
10
                                                      SPERLING & SLATER PC
11                                                      Joseph M. Vanek
                                                        Eamon P. Kelly
12                                                      Alberto Rodriguez
13

14                                                    Respectfully submitted,

15                                                    By:       /s/ Steve W. Berman
                                                                Steve W. Berman
16

17                                                              Co-Lead Interim Class Counsel for the
                                                                Developer Class and Attorneys for Plaintiff
18                                                              Pure Sweat Basketball

19

20

21

22

23

24

25

26

27

28
                                                            4
                 JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 6 of 8




 1   Dated: September 3, 2021                         HAUSFELD LLP
                                                        Bonny E. Sweeney
 2                                                      Melinda R. Coolidge
                                                        Katie R. Beran
 3                                                      Scott A. Martin
 4                                                      Irving Scher

 5
                                                      Respectfully submitted,
 6
                                                      By:       /s/ Bonny E. Sweeney
 7
                                                                Bonny E. Sweeney
 8
                                                                Co-Lead Interim Class Counsel for the
 9                                                              Developer Class and Attorneys for Plaintiff
                                                                Peekya App Services, Inc.
10

11
     Dated: September 3, 2021                         OFFICE OF THE UTAH ATTORNEY
12                                                    GENERAL
                                                        David N. Sonnenreich
13

14                                                    Respectfully submitted,
15
                                                      By:       /s/ David N. Sonnenreich
16                                                              David N. Sonnenreich

17                                                    Counsel for Utah
18

19   Dated: September 3, 2021                         MORGAN, LEWIS & BOCKIUS LLP
                                                        Brian C. Rocca
20                                                      Sujal J. Shah
                                                        Michelle Park Chiu
21                                                      Minna L. Naranjo
                                                        Rishi P. Satia
22

23
                                                      Respectfully submitted,
24
                                                      By:       /s/ Brian C. Rocca
25                                                              Brian C. Rocca
26
                                                      Counsel for Defendants Google LLC et al.
27

28
                                                            5
                 JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 7 of 8




 1   Dated: September 3, 2021                         O’MELVENY & MYERS LLP
                                                        Daniel M. Petrocelli
 2                                                      Ian Simmons
                                                        Benjamin G. Bradshaw
 3                                                      E. Clay Marquez
 4                                                      Stephen J. McIntyre

 5
                                                      Respectfully submitted,
 6
                                                      By:       /s/ Daniel M. Petrocelli
 7
                                                                Daniel M. Petrocelli
 8
                                                      Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            6
                 JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
               Case 3:20-cv-05671-JD Document 171 Filed 09/07/21 Page 8 of 8



                                           E-FILING ATTESTATION
 1
                    I, Yonatan Even, am the ECF User whose ID and password are being used to file
 2
     this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 3
     signatories identified above has concurred in this filing.
 4
                                                                       /s/ Yonatan Even
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            7
                   JOINT REQUEST TO CONDUCT CASE MANAGEMENT CONFERENCE REMOTELY
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
